                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JEFFREY L. JADWIN,

               Plaintiff,

                                                       Civil Action 2:18-cv-00271
                                                       Judge Sarah D. Morrison
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Jeffrey L. Jadwin (“Plaintiff”), brings this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) for review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying his application for Social Security Disability Insurance benefits

(“SSDI”) and Supplemental Security Income benefits (“SSI”). This matter is before the United

States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors

(ECF No. 8), the Commissioner’s Memorandum in Opposition (ECF No. 13), and the

administrative record (ECF No. 7). Plaintiff did not file a Reply. For the following reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

                                        I. BACKGROUND

       Plaintiff applied for disability benefits and supplemental security income on May 13,

2014. (R. at 208.) Plaintiff’s claim was denied initially and upon reconsideration. (R. at 1–6.)

Upon request, a hearing was held on February 6, 2017, in which Plaintiff, represented by
counsel, appeared and testified. (R. at 45–73.) A vocational expert also appeared and testified at

the hearing. (R. at 67–71.) On March 31, 2017, Administrative Law Judge Jeffrey Hartranft

(“the ALJ”) issued a decision finding that Plaintiff was not disabled at any time after January 2,

2014, the alleged onset date. (R. at 12–26.) On January 31, 2018, the Appeals Council denied

Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. (R. at 1–6.) Plaintiff then timely commenced the instant action. (ECF No. 3.)

                                    II. HEARING TESTIMONY

   A. Plaintiff’s Testimony

       At the administrative hearing, Plaintiff testified that he lived with his wife and dog in a

trailer. (R. at 52–53.) Plaintiff further testified that he had a thirty-four-year old daughter. (R. at

52.) Plaintiff stated he had a driver’s license and “sometimes” drove to go to the store, but his

wife drove to the hearing. (R. at 53.) When asked if he had problems driving, Plaintiff

responded that he gets distracted more than he used to. (Id.) Plaintiff testified that his wife is

disabled so she does not work outside of the home. (Id.) Plaintiff stated that he was six-foot tall

and weighed “probably about” two-hundred and twenty pounds. (R. at 51–52.) Plaintiff further

stated that he is a high school graduate, used to have a commercial driver’s license, and never

had any professional certifications. (R. at 53–54.)

       Plaintiff testified that he thought the last time he worked was in April 2014 building

specialty doors for Jeld-Wen Doors. (R. at 54.) Plaintiff further testified that he had to lift

“around” one-hundred pounds in that job. (R. at 55.) Plaintiff stated that he worked at Jeld-Wen

Doors for seven years and stopped because he “just couldn’t do it anymore.” (R. at 55–56.)

Plaintiff stated he also worked at a clay mine in “2002, something like that,” where he drove a

rock truck and ran a grinder and front-end loader. (R. at 56, 58.) Plaintiff further stated he



                                                  2
worked at the clay mine for “about a year.” (R. at 57.) Between his time working at the clay

mine and Jeld-Wen Doors, Plaintiff testified that he worked at Hocking Athens Perry

Community which involved flood control. (R. at 58.) Plaintiff stated that in that position he ran

a chainsaw to cut trees that fell in creeks and at times had to lift around one-hundred-and-fifty

pounds. (R. at 58–59.) Plaintiff further stated he worked in that position for six months. (R. at

58.)

         After discussing his job history, Plaintiff testified that he believes he cannot work due to

having no energy. (R. at 59.) Plaintiff further testified that he gets out of bed at noon and by two

in the afternoon he “feel[s] like [he] need[s] to lay down because [he] just [doesn’t] have the

energy.” (R. at 60.) When acknowledging his cirrhosis, Plaintiff testified that he drank “a little

bit” but “wasn’t no big drinker.” (Id.) Plaintiff further testified that he no longer drinks, and that

he stopped drinking when he found out he had cirrhosis of the liver. (Id.) Before that, Plaintiff

indicated he was drinking “probably” a six-pack of beer a week. (Id.)

         Plaintiff testified that besides fatigue he also experiences nausea. (R. at 61.) Plaintiff

stated that he gets sick and pukes, and when that happens it “makes [him] even weaker.” (Id.)

Plaintiff further stated he might “go a couple months” without this occurring, but then it will

happen all the sudden and he is “down for a week” and that this will happen at least a couple

times a year. (R. at 60, 64.) When acknowledging his hemochromatosis, Plaintiff testified that

he is phlebotomized1 as treatment. (R. at 60.) Plaintiff further testified that he is phlebotomized

“whenever ferritin levels get to a certain point.” (Id.) Plaintiff stated that the last time he was

phlebotomized was “probably” about a year ago. (Id.)




1
    Phlebotomized indicates having blood drawn. (R. at 61.)
                                                   3
       Plaintiff next testified about his mental health issues. (Id.) Plaintiff stated he went to Six

County, Inc. for anger issues. (R. at 61–62.) Plaintiff explained his anger as “things make [him]

mad a lot easier than it used to” and that he was “not as patient as [he] used to be.” (R. at 62.)

Plaintiff stated that “bad drivers” and “people [who don’t] do their job” make him angry. (R. at

66.) Plaintiff also stated he has a hard time sleeping sometimes. (R. at 62.) Plaintiff also

testified that he has problems with concentration and that he will “be talking about one thing and

digress for 20 seconds and try [to] get back to what [he] was talking about, and [he] forget[s]

what [he was] talking about.” (R. at 65.)

       Plaintiff testified that in a typical day he gets up, takes his medicine, sits down and

watches television until he gets tired, and then lays down to sleep for a while. (R. at 63.)

Plaintiff further testified that when he wakes up he will get something to eat and watch television

again until he goes to bed. (Id.) Plaintiff stated that he thought he napped at least three hours a

day. (R. at 64.) Plaintiff testified that he experiences cramping in his hands and swelling in his

abdomen, ankles, feet, legs, and heart. (R. at 65–66.)

   B. Vocational Expert Testimony

       George W. Coleman III testified as the vocational expert (“VE”) at the February 2017

hearing. (R. at X, 195.) The VE testified that Plaintiff’s past work included

assembler/subassembler, a medium strength level, semi-skilled job, heavy as performed;

grinder/miller, a medium strength level, semi-skilled job, medium as performed; front-end

loader, a medium strength level, semi-skilled job, medium as performed; and construction

worker II, very heavy strength level, unskilled job, very heavy as performed. (R. at 67–68.)

       The ALJ asked the VE to assume that Plaintiff was capable of working at the light

exertional level; could frequently climb ramps or stairs but not ladders, ropes, or scaffolds; was



                                                  4
capable of occasional stooping; would need to avoid concentrated exposure to extreme heat and

cold, excess humidity, and wetness as well as excessive vibration and exposure to work place

hazards such as unprotected heights and machinery; was capable of simple, routine, and

repetitive tasks involving only simple work-related decisions with few, if any, work place

changes; could work at occupations that did not require strict production quotas or fast-paced

work; and could work in occupations which did not require interaction with the general public

and only occasional interaction with coworkers and supervisors. (R. at 68–69.) Assuming all of

these limitations, the VE testified that Plaintiff would not be capable of any of his past work. (R.

at 69.)

          Assuming a hypothetical individual with Plaintiff’s educational and vocational

background, along with the restrictions in the previous question, the VE testified that the

individual could perform work at light, unskilled levels, including the jobs of office helper,

clerical assistant, cafeteria attendant, and mail room clerk. (R. at 69–70.) The ALJ asked the VE

about an employer’s tolerance for being off task in unskilled employment. (R. at 70.) The VE

testified that it would be up to between ten and twelve percent over an eight-hour work period.

(Id.) The VE further testified that in his experience the tolerance for absenteeism in unskilled

work was a half a day to a day per month. (R. at 71.)

                                      III. MEDICAL RECORDS

A.        Physical Impairments

          1.     Jeffrey Haggenjos, D.O.

          Plaintiff saw his primary care physician, Dr. Haggenjos in April 2014 for follow-up after

a hospital admission. (R. at 403–10.) During this follow-up visit, Plaintiff reported feeling

fatigue, nausea, and dizziness after moving. (R. at 403.) Dr. Haggenjos noted that Plaintiff



                                                  5
suffered from NASH (nonalcoholic steatohepatitis), referred him to Nephrology, and prescribed

him medication. (R. at 407.)

       On May 14, 2014, Plaintiff saw Dr. Haggenjos for follow-up after a hospital admission.

(R. at 478–84.) Plaintiff complained of swelling in his feet and abdomen, depression, and

requested a refill of Tramadol. (R. at 478.) Dr. Haggenjos listed Plaintiff’s diagnoses as

electrolyte imbalance; HTN (hypertension); cardiac arrhythmia; abdominal pain, other specified

site; smoking; weight loss; CAD (coronary artery disease); nausea; thrombocytopenia; NASH

(nonalcoholic steatohepatitis); and CRF (chronic renal failure), unspecified stage. (R. at 481–

82.) Dr Haggenjos prescribed a variety of medications. (R. at 482.)

       On June 25, 2014, Plaintiff returned to Dr. Haggenjos due to an edema of his lower legs.

(R. at 538–43.) Plaintiff also complained of pain and swelling in his lower back. (R. at 538.)

Dr. Haggenjos prescribed Plaintiff albuterol and recommended that he quit smoking. (R. at 541.)

Also in June 2014, Dr. Haggenjos completed a questionnaire on behalf of the state agency in

which he opined that Plaintiff was unable to work. (R. at 475–77.) An x-ray of Plaintiff’s

lumbar spine taken in July 2014 showed mild lumbar spondylosis. (R. at 546.)

       On October 7, 2014, Dr. Haggenjos completed a medical source statement in which he

determined that Plaintiff could lift and carry ten pounds on an occasional basis; less than ten

pounds on a frequent basis; and stand/walk about two hours per day and sit for six hours per day.

(R. at 650–51.) Dr. Haggenjos opined that Plaintiff needed the opportunity to shift from sitting

to standing/walking at will and would sometimes need to lie down at unpredictable intervals

during an eight-hour working shift. (R. at 651.) Dr. Haggenjos further opined that Plaintiff

could never crouch, squat or climb ladders, and could rarely twist, stoop (bend), or climb stairs.

(Id.) Additionally, Dr. Haggenjos opined that Plaintiff’s fingering (fine manipulation), handling



                                                 6
(gross manipulation), and feeling were affected by his impairment, but his reaching (including

overhead) and pushing/pulling were not affected. (Id.) Dr. Haggenjos indicated that Plaintiff

should avoid all exposure to extreme cold, extreme heat, high humidity, wetness, cigarette

smoke, perfumes, soldering fluxes, solvents/cleaners, fumes/odors/gases, dust, and chemicals.

(R. at 652.) Dr. Haggenjos noted that Plaintiff is unable to handle stress and is likely to miss

more than four days of work per month. (R. at 652.)

       2.      Genesis HealthCare

       In January 2014, Scott Wegner, M.D. evaluated Plaintiff for thrombocytopenia. (R. at

348–51.) Dr. Wegner noted that Plaintiff did not suffer from any abnormal bleeding or

thrombotic events. (R. at 350.) Dr. Wegner indicated that Plaintiff's recent lab work was

positive for Hepatitis C and his thrombocytopenia is likely a consequence of Hepatitis C. (R. at

348–49.) Dr. Wegner recommended that he undergo weekly therapeutic phlebotomies to reach

his target ferritin level. (R. at 349.) Dr. Wegner also discussed smoking and tobacco cessation

with Plaintiff. (R. at 348.)

       Plaintiff was admitted to the hospital on April 21, 2014, complaining of abdominal pain

and hypertension. (R. at 397.) Plaintiff was sent to the emergency department by Dr. Haggenjos

for evaluation because his blood pressure was 260/110. (R. at 373.) At Dr. Haggenjos’ office,

Plaintiff reported he had been feeling “out of sorts” for a couple of days. (Id.) He also

complained of some left-sided abdominal pain. (Id.) Dr. Haggenjos noted that there was no

associated nausea, vomiting, fever, diarrhea, or constipation. (Id.) In the emergency department,

Plaintiff’s blood pressure was 210/190. (Id.) A CT of Plaintiff’s abdomen showed findings

compatible with hepatic cirrhosis, as well as moderate ascites, however there was no evidence of

aortic dissection or aneurysm. (R. at 390.)



                                                 7
        Plaintiff was again admitted to the hospital in May 2014, due to elevated creatinine. (R.

at 419.) Regarding Plaintiff’s liver disease, the emergency room physician found his abdomen to

be soft and a fluid wave was not detected. (Id.) The emergency room physician noted that

Plaintiff had been on Lasix and ACE inhibitor therapy and he had acute renal failure likely due

to the combination of both and therefore needed to have adjustments made in his medication.

(Id.) In September 2014, Plaintiff presented to the emergency department complaining of high

blood pressure, headache, and nausea. (R. at 564–65.) An x-ray of Plaintiff’s chest indicated

mild cardiac enlargement. (R. at 566.)

        3.      William Salt, M.D.

        In June 2014, Plaintiff was evaluated by Dr. Salt, a gastroenterologist, at the request of

Dr. Haggenjos. (R. at 471–74.) Plaintiff reported he suffered from dyspnea with exercise,

leg/ankle swelling, palpitations, fatigue, weight loss, cold intolerance, abdominal pain,

abdominal swelling, gas, nausea, vomiting, easy bruising, back pain, muscle weakness, stiffness,

anxiety, and depression. (R. at 472.) Dr. Salt noted that Plaintiff exhibited widespread gray skin

psoriasis. (Id.) Furthermore, Dr. Salt opined that Plaintiff was a “poor historian.” (Id.) Dr. Salt

concluded that “[i]t is clear that [Plaintiff] is chronically ill with liver disease and needs to be

evaluated at a liver transplantation center.” (R. at 473.)

        4.      OSU - Department of Gastroenterology, Hepatology and Nutrition

        Joshua Peck, M.D. saw Plaintiff in February 2015 for follow-up regarding his liver

disease. (R. at 653.) Dr. Peck noted that Plaintiff reported he was “doing very well” since last

being seen. (Id.) Dr. Peck recommended continuing with esophageal variceal screening every

one to two years and adherence to a strict two gram, low sodium diet. (R. at 655.) Also in

February 2015, Douglas Levin, M.D. indicated that Plaintiff's creatinine levels were



                                                   8
“considerably better” and that he was heterozygous for the C282y gene “suggesting his iron

levels reflect the hepatitis C and alcohol.” (R. at 671.) In May 2015, Plaintiff reported to Dr.

Peck that he had not gained anymore weight and did not believe he had an increase in swelling.

(R. at 931.) Dr. Peck recommended that Plaintiff undergo an MRI as soon as possible and

continue with the esophageal variceal screening and low sodium diet. (R. at 933–34.) In March

2016, Plaintiff saw Anthony Michaels, M.D. for a follow-up. (R. at 977.) Plaintiff denied

having any new medical problems or hospitalizations since his previous clinic visit. (Id.) Dr.

Michaels recommended screening every six months because of Plaintiff's cirrhosis. (R. at 978.)

       E.      State Agency Review

       In July 2014, after reviewing Plaintiff’s medical record, Maria Congbalay, M.D., opined

that Plaintiff could lift twenty pounds occasionally and ten pounds frequently; stand/walk for

about six hours in an eight-hour workday, and sit for about six hours in an eight-hour workday.

(R. at 83.) Dr. Congbalay also found Plaintiff could frequently climb ramps/stairs; occasionally

stoop (bend at the waist); and never climb ladders, ropes, or scaffolds. (Id.) Dr. Congbalay

further found that Plaintiff should avoid concentrated exposure to extreme cold, extreme heat,

wetness, humidity, noise, vibration, and fumes/odors/dusts/gases/poor ventilation/etc. (R. at 84.)

Moreover, Dr. Congbalay indicated Plaintiff should avoid moderate exposure to hazards such as

machinery and heights. (Id.) In March 2015, Diane Manos, M.D. reviewed the record upon

reconsideration and affirmed Dr. Congbalay’s assessment. (R. at 119–21.)

B.     Mental Impairments

       1.      Six County, Inc./Steven Scrimenti, Ph.D.

       Plaintiff presented to Six County, Inc. for a mental health assessment with licensed

psychologist, Dr. Stephen Scrimenti, in April 2015. (R. at 714–22.) Plaintiff reported that his



                                                 9
primary problem was anger, but he also had difficulty with depression and anxiety. (R. at 714.)

Dr. Scrimenti noted that there was no evidence of suicidal or homicidal ideations or actions,

mania, violence, psychosis, or substance abuse. (Id.) On mental status examination, Dr.

Scrimenti found Plaintiff to be physically unkempt with poor hygiene, slumped in posture,

slowed in general body movements, and soft in amplitude/quality of speech. (R. at 717.) Dr.

Scrimenti diagnosed impulse control disorder and anxiety disorder. (R. at 720.)

       In July 2015, Plaintiff related problems related to anger and depression. (R. at 729.) Dr.

Scrimenti noted their session focused on normal versus abnormal anger and that Plaintiff’s

depression appears to be solely mood based with no self-denigration. (Id.) On August 13, 2015,

Plaintiff indicated he had no problems with anger since his last session. (R. at 731.) Plaintiff

reported the same on September 3, 2015. (R. at 733.) On September 17, 2015, Plaintiff reported

problems with depression and anger, but none with anxiety. (R. at 735.) Dr. Scrimenti noted

that Plaintiff’s “depression is occasional, and tends to be focused on the realistic possibility of a

liver transplant.” (Id.) On October 29, 2015, Plaintiff reported no current problems with anger,

but indicated he was experiencing some depression “including the anticipation of difficulty with

the upcoming winter ([d]ue to weather limitations on his activity level).” (R. at 739.)

       On November 19, 2015, Plaintiff reported he had been controlling his anger. (R. at 964.)

Dr. Scrimenti noted that Plaintiff appeared somewhat tired and depressed. (Id.) On December

10, 2015, Plaintiff reported no anger problems, but Dr. Scrimenti noted he still presented with

depression and anxiety at times. (R. at 966.) On January 7, 2016, Plaintiff reported some slight

depression. (R. at 968.) On January 28, 2016, Dr. Scrimenti noted that Plaintiff continued to

manage his moods and anger relatively well. (R. at 970.) On February 11, 2016, Dr. Scrimenti

noted Plaintiff had been managing his anger, but that his depression fluctuates. (R. at 972.) Dr.



                                                  10
Scrimenti also noted that Plaintiff considered his anti-depressant helpful. (Id.) On February 25,

2016, Dr. Scrimenti noted that Plaintiff was managing his moods but was “very concerned

relative to world events.” (R. at 974.) On March 31, 2016, Plaintiff reported some mood and

physical fluctuations but no anger concerns. (R. at 981.)

       Plaintiff reported pending physical concerns and some anger relative to social situations

on April 28, 2016. (R. at 983.) On May 19, 2016, Plaintiff reported managing his emotions well

and Dr. Scrimenti noted Plaintiff was using appropriate skills to deal with a variety of situations.

(R. at 985.) Plaintiff reported overall healthy control over his emotions on August 25, 2016. (R.

at 1065.) On September 22, 2016, Plaintiff reported healthy management of his emotions in the

context of mental health and physical health. (R. at 1069.) On October 6, 2016, Dr. Scrimenti

noted that Plaintiff continued to hone his emotional management skills to create stability. (R. at

1073.) Plaintiff reported fluctuating emotional management especially related to tiredness due to

medications and physical issues on October 20, 2016. (R. at 1077.) On December 15, 2016,

Plaintiff reported recent physical health issues and related emotional/mood lability. (R. at 1079.)

       Dr. Scrimenti completed a “Mental Residual Functional Capacity Questionnaire” about

Plaintiff on December 16, 2016. (R. at 1038–42.) Dr. Scrimenti included the following clinical

findings as demonstrative of Plaintiff’s severity in his mental impairment and symptoms:

fluctuating concentration and attention span, depression, and anxiety. (R. at 1038.) Dr.

Scrimenti indicated that Plaintiff’s prognosis was “good” and that Plaintiff had a “good

response” to therapy. (Id.) Dr. Scrimenti found that Plaintiff would miss more than four days

per month at work because of his impairments or treatment. (R. at 1041.)




                                                 11
          2.     Steven Meyer, Ph.D.2

          Dr. Meyer evaluated Plaintiff for disability purposes on June 25, 2014. (R. at 532–36.)

Plaintiff reported that he was applying for disability benefits due to physical problems including

liver disease, hypertension, high iron, and hepatitis C. (R. at 532.) Plaintiff further reported that

he has never been involved in outpatient counseling or been administered psychological testing.

(R. at 533.) Furthermore, Plaintiff reported that he has never attempted suicide or had a nervous

breakdown, and never been prescribed medications for mental health problems. (R. at 533.)

Regarding his activities of daily living, Plaintiff reported that he gets up between 8:00 AM and

10:00 AM, makes breakfast, takes medication ,watches the news, tries to do things around the

house, sometimes takes a walk, spends time with his wife, may go for a drive, read his mail, and

write lists. (R. at 533–34.)

          Dr. Meyer found that Plaintiff’s grooming was clean, but unkempt. (R. at 534.) Dr.

Meyer further found that Plaintiff presented as tired, sad, and defeated. (Id.) Dr. Meyer also

found that Plaintiff’s eye contact was good, his posture was slumped, his tone of voice was

monotone, and his gait was slow. (Id.) Dr. Meyer noted that Plaintiff’s affect was blunted and

his prevailing mood was mildly dysphoric and anxious. (Id.) Dr. Meyer also noted that Plaintiff

was oriented to person, place, time, and situation. (Id.) When Dr. Meyer asked about auditory

and visual hallucinations, Plaintiff responded that he sees things move sometimes. (Id.)

          Dr. Meyer diagnosed Plaintiff with an adjustment disorder with depression and anxiety.

(R. at 535.) Dr. Meyer opined that an increase in Plaintiff’s physical symptoms would likely

increase his psychological distress. (Id.) Dr. Meyer further opined that Plaintiff could perform




2
    The ALJ refers to Dr. Meyer as “Dr. Howard” in the administrative decision. (See, e.g., R. at
    21.) Dr. Meyer practices from Lee Howard, Ph.D. & Assoc. (See R. at 532.)
                                                 12
adequately only in a nonsocial, solitary position, with at most intermittent contact with

coworkers and supervisors. (R. at 536.)

        3.      State Agency Evaluation

        State agency psychologist, Paul Tangeman, Ph.D., reviewed the file in August 2014 and

found that Plaintiff had mild restrictions in his activities of daily living; moderate difficulties in

maintaining social functioning; and moderate difficulties in maintaining concentration,

persistence, and pace. (R. at 81.) Dr. Tangeman found that Plaintiff’s statements regarding

symptoms considering the total medical and non-medical evidence in file were partially credible.

(R. at 82.) Dr. Tangeman concluded that Plaintiff was capable of simple one- to two-step tasks,

tasks without fast pace, superficial social interactions, and capable of work in a static work

environment with infrequent changes. (R. at 85–86.)

        State agency psychologist, Irma Johnston, Psy.D., reviewed the file at the reconsideration

level in March 2015 and affirmed Dr. Tangeman’s assessment. (R. at 117–18.) However, Dr.

Johnston’s conclusion that Plaintiff was capable of performing tasks in settings without a fast

pace, capable of infrequent and superficial social interactions, and capable of work in a static

work environment with infrequent changes was slightly different from Dr. Tangeman’s

conclusion. (R. at 85–86, 122–23.)

                                 IV. ADMINISTRATIVE DECISION

        On March 31, 2017, the ALJ issued his decision. (R. at 12–26.) At step one of the

sequential evaluation process,3 the ALJ found that Plaintiff had not engaged in substantial



3
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:


                                                  13
gainful activity since January 2, 2014, the alleged onset date. (R. at 17.) The ALJ found that

Plaintiff has the following severe impairments: Hepatitis C, thrombocytopenia and

hemochromatosis; cirrhosis; chronic kidney disease with stenting; non-alcoholic steato[hepatitis]

(NASH); hypertension; coronary artery disease (CAD); adjustment disorder with depression and

anxiety; and impulse control disorder. (Id.) The ALJ further found that Plaintiff did not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18.)

       At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

capacity (“RFC”) as follows:

       [Plaintiff] has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) and 416.967(b) except that the [Plaintiff] can never climb
       ladders, ropes or scaffolds but can frequently climb ramps and stairs; and
       occasionally stoop. The [Plaintiff] must avoid concentrated exposure to extreme
       heat and cold; excessive humidity and wetness; and excessive vibration. The
       [Plaintiff] must avoid workplace hazards, including unprotected heights and
       machinery. The [Plaintiff] is limited to simple, routine, repetitive tasks with only
       simple work-related decisions and few, if any, workplace changes. The [Plaintiff]
       requires work with no strict production quotas or fast pace. The [Plaintiff] can have
       occasional interaction with coworkers and supervisors; and no interaction with the
       general public.




       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. §416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                14
(R. at 19.) In making this determination, the ALJ accorded “some weight” to the opinions of the

state agency psychologists and consultive examiner, and “little weight” to the opinion of

Plaintiff’s treating psychologist, Dr. Scrimenti.

       Relying on the VE’s testimony, the ALJ concluded that Plaintiff is unable to perform any

past relevant work. (R. at 24–25.) The ALJ found that considering Plaintiff’s age, education,

work experience, and RFC, there are jobs that exist in significant numbers in the national

economy that Plaintiff can perform. (R. at 25.) He therefore concluded that Plaintiff was not

disabled under the Social Security Act from January 2, 2014, through the date of the

administrative decision. (R. at 26.)

                                  V.    STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial



                                                    15
evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to

follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).

                                           VI.    ANALYSIS

          Plaintiff puts forth three assignments of error. First, Plaintiff asserts that the RFC

determination is not supported by substantial evidence. (ECF No. 8, at pg. 6.) Second, Plaintiff

maintains that the ALJ failed to comply with 20 C.F.R. § 404.1527 and SSR 96-2P4 by failing to

properly evaluate the opinion of Plaintiff’s treating physician, Dr. Haggenjos. (Id. at 12.)

Finally, Plaintiff contends that the ALJ improperly evaluated Plaintiff’s credibility under SSR

16-3P. (Id. at 17.)

          A. RFC Determination

          Plaintiff first argues that the ALJ’s RFC determination is not supported by substantial

evidence. (ECF No. 8, at pg. 6–11.) A plaintiff’s RFC “is defined as the most a [plaintiff] can

still do despite the physical and mental limitations resulting from her impairments.” Poe v.

Comm’r of Soc. Sec., 342 F. App’x 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a),



4
    SSR 96-2P was rescinded by Federal Register Notice Vol. 82, No. 57, pg. 15263 effective
    March 27, 2017. Here, because Plaintiff’s claim was filed prior to the effective date, SSR 96-
    2P still applies in this case.
                                                    16
416.945(a). The determination of RFC is an issue reserved to the Commissioner. 20 C.F.R. §§

404.1527(e), 416.927(e). Nevertheless, substantial evidence must support the Commissioner’s

RFC finding. Berry v. Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18,

2010). When considering the medical evidence and calculating the RFC, “‘ALJs must not

succumb to the temptation to play doctor and make their own independent medical findings.’”

Simpson v. Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v.

Chater, 98 F.3d 966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–CV–00828, 2009

WL 3672060, at *10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not interpret raw

medical data in functional terms”) (internal quotations omitted).

       An ALJ is required to explain how the evidence supports the limitations that he set forth

in the claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

       Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial

evidence. Again, the ALJ found that Plaintiff had the following RFC:

       [Plaintiff] has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) and 416.967(b) except that the [Plaintiff] can never climb
       ladders, ropes or scaffolds but can frequently climb ramps and stairs; and
       occasionally stoop. The [Plaintiff] must avoid concentrated exposure to extreme
       heat and cold; excessive humidity and wetness; and excessive vibration. The
       [Plaintiff] must avoid workplace hazards, including unprotected heights and
       machinery. The [Plaintiff] is limited to simple, routine, repetitive tasks with only

                                                17
          simple work-related decisions and few, if any, workplace changes. The [Plaintiff]
          requires work with no strict production quotas or fast pace. The [Plaintiff] can have
          occasional interaction with coworkers and supervisors; and no interaction with the
          general public.

(R. at 19.)

          In his efforts to challenge the ALJ’s RFC determination, Plaintiff first asserts that “the

ALJ failed to provide the requisite ‘good reasons’ for rejecting Dr. Scrimenti’s treating source

opinion.” (ECF No. 8, at pg. 8.) The ALJ generally gives deference to the opinions of a treating

source “since these sources are likely to be the medical professionals most able to provide a

detailed, longitudinal picture of [a patient’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical filings

alone . . . .” 20 C.F.R. § 416.927(c)(2); Blakley, 581 F.3d at 408. If the treating physician’s

opinion is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in the [claimant’s] case record, [the

ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors—namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source—in
          determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

                                                   18
any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The Sixth Circuit has stressed the importance of the

good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 f.3d 128, 134 (2d
       Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004).

Wilson, 378 F.3d at 544-45. Thus, the reason-giving requirement is “particularly important when

the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v. Comm’r of

Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242). There is no

requirement, however, that the ALJ “expressly” consider each of the Wilson factors within the

written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir. 2010).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       Here, Plaintiff argues that the ALJ only provided “a single ‘good reason’ for rejecting Dr.

Scrimenti’s opinion: That Dr. Scrimenti reported that [Plaintiff] had a ‘good’ response to

therapy.” (ECF No. 8, at pg. 9.) The ALJ noted the following regarding Dr. Scrimenti’s

opinion:



                                                19
        The [Plaintiff’s] therapist, Dr. Scrimenti, opined that he would miss more than four
        days a month but then admitted that he had [a] good response to therapy (Exhibit
        45F). I give little weight to the opinion of Dr. Scrimenti, as it is inconsistent with
        the record. I note that Dr. Scrimenti failed to provide any specific reason for his
        opinion and even admitted that the [Plaintiff] had a good response to therapy. The
        record shows as well that the [Plaintiff] had improvement in his anger and mood
        with therapy and medication (Exhibits 28F/5-6, 9-18, 39F/1-10, 41F/2-3, 46F/22-
        29).

(R. at 24.)

        Plaintiff fails to note that the ALJ also provided citations to the record where Plaintiff had

demonstrated “improvement in his anger and mood with therapy and medication[,]” in addition

to pointing out that Dr. Scrimenti reported Plaintiff had a good response to therapy. (Id.)

Furthermore, Plaintiff asserts that it is improper for the ALJ to use part of Dr. Scrimenti’s

opinion (that Plaintiff had a “good response” to therapy) to discredit another part of Dr.

Scrimenti’s opinion (that Plaintiff would miss more than four days of work per month). (ECF

No. 8, at pg. 9.) However, an ALJ may properly discount a treating physician’s opinion when it

is not supported by the physician’s own treatment notes. See Lucas v. Comm’r of Soc. Sec., No.

1:09-cv-920, 2010 WL 2992394, at * 6 (W.D. Mich. July 6, 2010) (finding that an ALJ properly

rejected a doctor’s restrictions when they were inconsistent with the doctor’s own treatment

notes and the opinions of other physicians).

        Dr. Scrimenti reported that Plaintiff had a good response to therapy in the Mental

Residual Functional Capacity Questionnaire he completed regarding Plaintiff on December 16,

2016. (R. at 1038–42.) Substantial evidence supports this conclusion that Plaintiff had

demonstrated improvement in his anger and mood with therapy and medication. (See, e.g., R. at

727; (“[Plaintiff] reported that Celexa medication has been beneficial – increased sleep and less

anger.”); 731 (“[Plaintiff] reported no problems with anger since our last session.”); 737

(“[Plaintiff] reported no major problems with anger, depression, or anxiety.”); 964 (“[Plaintiff]

                                                 20
has been controlling his anger[.]”); 970 (“[Plaintiff] continues to manage his moods and anger

relatively well.”); 1063 (“[Plaintiff] reported relatively manageable anger and depression.”);

1065 (“[Plaintiff] reported overall healthy control over his emotions.”); 1069 (“[Plaintiff]

reported healthy management of his emotions in the context of mental health and his physical

(liver and kidney) needs.”).); see also Lucas, 2010 WL 2992394 at *4 (“A treating physician’s

opinion is not entitled to controlling weight where it is . . . inconsistent with the other substantial

evidence in [the] case record.”).

       “Where the opinion of a treating physician is not supported by objective evidence or is

inconsistent with the other medical evidence in the record, this Court generally will uphold an

ALJ’s decision to discount that opinion.” Price v. Comm’r of Soc. Sec., 342 F. App’x 172, 175–

76 (6th Cir. 2009) (citations omitted). Here, substantial evidence supports the ALJ’s

determination that Dr. Scrimenti’s opinion that Plaintiff would miss more than four days of work

per month was inconsistent with other medical evidence in the record.

       Plaintiff also argues that “the RFC does not adequately address [his] continued problems

with concentration, persistence, ability to respond to changes and ability to perform activities

within a schedule, without additional rest periods.” (ECF No. 8, at pg. 10.) Specifically,

Plaintiff asserts that the ALJ’s limitations of “simple, routine, repetitive tasks with only simple

work-related decisions and few, if any, workplace changes . . . [and] work with no strict

production quotas or fast pace” are insufficient because they “do not fully convey [Plaintiff’s]

limitations in concentration and pace to the vocational expert.” (Id.) The ALJ made the

following findings regarding Plaintiff’s limitations:

       In particular, the [Plaintiff] is limited to simple, repetitive tasks because of some
       issues concentrating related to his adjustment disorder (Hearing Testimony). The
       [Plaintiff] needs work without a fast pace because of some increased symptoms of
       his adjustment disorder in stressful situations (Exhibit 13F). The [Plaintiff] also

                                                  21
       has some social limitations due to some anger issues related to his impulse control
       disorder (Exhibits 13F, 27F, 28F/2, Hearing Testimony).

(R. at 24.) Plaintiff, however, asserts that the record “consistently documents [Plaintiff’s]

impairments in concentration, persistence, and pace.” (ECF No. 8, at pg. 10–11.) Plaintiff,

therefore, takes issue with the hypothetical question the ALJ provided to the VE in the hearing,

asserting that it “is not adequate on the issue of moderate limitations of concentration,

persistence, and pace[.]” (Id. at 11.)

       Plaintiff points to the opinions of the state agency psychologists who found that he had

moderate difficulties in maintaining concentration, persistence, and pace. (ECF No. 8, at pg. 4;

R. at 81, 117–18.) Furthermore, at the initial level, state agency psychologist Dr. Tangeman

concluded that Plaintiff was capable of simple one- to two-step tasks, tasks without fast pace,

superficial social interactions, and capable of work in a static work environment with infrequent

changes. (R. at 85–86.) At the reconsideration level, state agency psychologist Dr. Johnston

concluded that Plaintiff was capable of performing tasks in settings without a fast pace, capable

of infrequent and superficial social interactions, and capable of work in a static work

environment with infrequent changes. (R. at 122–23.) Initially, Plaintiff indicates that the ALJ

accorded “some weight” to the opinions of the state agency psychologists. (ECF No. 8, at pg. 7.)

This statement is correct. (R. at 24 (“I give some weight to the opinions of the State agency

psychological consultants, as they are generally consistent with the record.”).) Plaintiff,

however, later argues that the “ALJ accorded great weight to the opinion of the State agency

psychologists but failed to incorporate all of the limitations set forth by these medical sources.”

(ECF No. 8, at pg. 11. (emphasis added).)

       The ALJ did not give controlling weight to any opinion regarding how Plaintiff’s levels

of concentration, persistence, or pace should be quantified in the RFC determination, including

                                                 22
Dr. Meyer’s opinions, to which the ALJ accorded “some weight.” (R. at 23–24.) Indeed, the

determination of a plaintiff’s RFC is entirely within the purview of the ALJ, and “this Court will

defer to that finding even if there is substantial evidence in the record that would have supported

an opposite conclusion.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005).

Moreover, the ALJ did not ignore Plaintiff’s difficulties with concentration, persistence, or pace.

As noted above, the ALJ specifically considered Plaintiff’s adjustment disorder, noting the

increased symptoms during stressful situations, and Plaintiff’s social limitations stemming from

anger issues and his impulse control disorder. (See R. at 24.) In coming to this conclusion, the

ALJ reviewed the evidence put forth by the state agency psychological consultants and Dr.

Meyer, declining to afford any of the opinions great or controlling weight. (Id.)

       Plaintiff fails to cite to any meaningful case law in support of his argument. Plaintiff’s

only citation is to Schalk v. Comm’r of Soc. Sec., No. 10-13894, 2011 WL 4406824, at *11 (E.D.

Mich. August 30, 2011), report and recommendation adopted, No. 10-13894, 2011 WL 4406332

(E.D. Mich. Sept. 22, 2011). (ECF No. 8, at pg. 11.) Plaintiff cites to this case in support of the

assertion that “[w]hile, ‘there is no bright-line rule’ as to how an ALJ should incorporate

moderate concentration, persistence, and pace limitations into her hypothetical questions to the

vocational expert and, ultimately, the RFC, the Court does require that the RFC be supported by

substantial evidence[.]” (Id.) However, that is not precisely what Schalk holds.

       Instead, the court in Schalk found that “there is no bright-line rule requiring remand

whenever an ALJ’s hypothetical includes a limitation of ‘unskilled work’ but excludes a

moderate limitation in concentration. Rather, this Court must look at the record as a whole and

determine if substantial evidence supports the ALJ’s RFC.” 2011 WL 4406824, at *11. In the

instant case, the ALJ’s RFC determination did not include a limitation of unskilled work. (R. at



                                                23
19.) It did, however, include a limitation to “simple, routine, repetitive tasks[.]” (Id.) While

“[t]here may be cases where such moderate limitations preclude the performance of even some

simple, unskilled tasks[, plaintiff does not] explain why the facts of this particular case require a

more detailed hypothetical question to adequately account for his own moderate limitations in

concentration, persistence, or pace.” Lewicki v. Comm’r of Soc. Sec., No. 09-11844, 2010 WL

3905375, at *3 (E.D. Mich. Sept. 30, 2010). Plaintiff in the instant case also fails to explain why

the facts of his case require a more detailed hypothetical question. Rather, Plaintiff simply

points to evidence in the record that he believes demonstrates his limitations in concentration,

persistence, and pace. (ECF No. 8, at pg. 7–11.) The Undersigned finds that, reviewing the

record as a whole, substantial evidence demonstrates that the ALJ’s RFC adequately accounted

for all of the limitations he found credible. It is therefore RECOMMENDED that Plaintiff’s

contention of error based on the ALJ’s RFC determination be OVERRULED.

          B. Treating Physician Opinion

          Plaintiff next argues that the ALJ failed to properly evaluate the opinion of Dr.

Haggenjos, Plaintiff’s treating physician. (ECF No. 8, at pg. 12–16.) In evaluating a claimant’s

case, the ALJ must consider all medical opinions that he or she receives. 20 C.F.R. § 416.927(c).

Medical opinions include any “statements from physicians and psychologists or other acceptable

medical sources that reflect judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can still do despite impairment(s),

and your physical or mental restrictions.” 20 C.F.R. § 416.927(a)(2).5




5
    The Court has already discussed the proper analysis of a treating physician’s opinion and will
    not repeat it here.
                                                   24
       Here, Plaintiff asserts that the ALJ failed to properly evaluate the medical opinions of his

treating physician, Dr. Haggenjos. (ECF No. 8, at pg. 12–16.) Specifically, Plaintiff asserts that

the ALJ erred in not assigning controlling weight to the opinions of Dr. Haggenjos. (Id. at 12.)

The ALJ assigned “little weight” to the June 2014 opinion of Dr. Haggenjos that Plaintiff could

not work. (R. at 23.) The ALJ reasoned that “Dr. Haggenjos failed to provide any specific

limitations and a finding of disability is reserved to the Commissioner.” (R. at 23–24.) The ALJ

assigned “little weight” to the October 2014 opinion of Dr. Haggenjos that Plaintiff could

perform sedentary work but would need to lie down at times and would miss more than four days

of work. (R. at 24.) The ALJ found that the October 2014 opinion was “inconsistent with the

record. Specifically, [Plaintiff] does not require further standing or walking limitations or would

need to lie down as he noted improvement in his fatigue with medication. [Plaintiff] would not

miss work, as he had improvement in his abdominal pain as well.” (Id.)

       As an initial matter, the ALJ properly rejected Dr. Haggenjos’ June 2014 opinion that

Plaintiff could not work. 20 C.F.R. § 404.1527(d)(1) provides that “[a] statement by a medical

source that you are ‘disabled’ or ‘unable to work’ does not mean that [the ALJ] will determine

you are disabled.” Furthermore, 20 C.F.R. § 404.1527(d)(3) states that the ALJ “will not give

any special significance to the source of an opinion on issues reserved to the Commissioner.”

The June 2014 opinion that Plaintiff could not work is, therefore, not a medical opinion as

described in the regulations. Instead, it is an opinion on an issue reserved to the Commissioner,

which is not entitled to controlling weight. 20 C.F.R. § 404.1527(d)(1), (3); see Bass v.

McMahon, 499 F.3d 506, 511 (6th Cir. 2007) (holding that the ALJ properly rejected a treating

source’s opinion that the claimant was disabled because such a determination was reserved to the




                                                25
Commissioner); Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 652 (6th Cir. 2009) (concluding that

the opinion “is not a medical opinion requiring consideration.”).

       Regarding Dr. Haggenjos’ October 2014 opinion, the ALJ found it inconsistent with

other evidence in the record. (See R. at 24.) Substantial evidence supports the ALJ’s assignment

of “little weight” to the October 2014 opinion. Specifically, improvements in Plaintiff’s

condition undermined the limitations in Dr. Haggenjos’ opinion. For example, Plaintiff’s energy

levels had improved with medication. (See, e.g., R. at 747, (“[Plaintiff] stated he started the

Celexa one month ago, and has noticed a small difference[.]”); 992 (“[Plaintiff] feels less

depressed and has more energy. Of note, he’s been taking Harvoni, so I’m sure this has been

helpful in energy level in that regard over the past 90 days.”); 1001 (“[Plaintiff is] still improving

with completing Harvoni treatment . . . overall [he] is faring better – some more energy.”).)

Additionally, Plaintiff had experienced other overall improvements besides his energy level,

including an improvement in his abdominal pain. (See, e.g., R. at 931 (“[Plaintiff] reports doing

very well. He has not gained anymore weight. He does not believe he had an increase in

swelling. He denies any confusion, melena, hematochezia, nausea, vomiting, [or] abdominal

pain.”); 977 (“[Plaintiff] denies any current fevers, unexpected weight loss, chest pain, shortness

of breath, nausea, vomiting, abdominal pain, diarrhea, constipation, melena, [or]

hematochezia.”).)

       “Where the opinion of a treating physician is not supported by objective evidence or is

inconsistent with the other medical evidence in the record, this Court generally will uphold an

ALJ’s decision to discount that opinion.” Price, 342 F. App’x at 175–76 (citations omitted).

Here, the opinions of Dr. Haggenjos are inconsistent with a variety of other medical evidence in

the record. Plaintiff argues that the ALJ erred, however, because the opinions of Dr. Haggenjos



                                                 26
were supported by information in the medical record and that the ALJ simply “cherry-picked”

portions of the record while disregarding other portions. (ECF No. 8, at pg. 14.) An ALJ is not

required to address every piece of evidence in his or her opinion. Kornecky v. Comm’r of Soc.

Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (“[A]n ALJ can consider all the evidence without

directly addressing in his written decision every piece of evidence submitted by a party.”)

(quoting Loral Defense-Systems—Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999)).

Nonetheless, here the ALJ did discuss much of the evidence Plaintiff cites as supporting the

opinions of Dr. Haggenjos, including Plaintiff’s acute renal failure, edema, cirrhosis, swelling in

his legs, iron levels, hemochromatosis, and fatigue. (R. at 21–22; see ECF No. 8, at pg. 14.)

Notably, the Court will defer to the ALJ’s decision if it is supported by substantial evidence,

“even if there is substantial evidence in the record that would have supported an opposite

conclusion.” Blakley, 581 F.3d at 406 (quoting Key, 109 F.3d at 273).

       Furthermore, the “ALJ must give a treating physician’s opinion controlling weight only if

the opinion relies on objective medical findings, . . . and substantial evidence does not contradict

it . . . . If the ALJ finds the treating physician’s opinion fails to meet these two conditions, he

may discredit that opinion so long as he communicates a reasoned basis for doing so.” Coldiron

v. Comm’r of Soc. Sec., 391 F. App’x 435, 441 (6th Cir. 2010) (citations omitted). Here, the ALJ

provided a reasoned basis for not giving the June 2014 and October 2014 opinions of Dr.

Haggenjos controlling weight. It is therefore RECOMMENDED that Plaintiff’s contention of

error based on the ALJ’s evaluation of the opinions of Dr. Haggenjos be OVERRULED.




                                                  27
       C. Plaintiff’s Credibility

       Finally, Plaintiff challenges the ALJ’s credibility finding, asserting that it is not based on

substantial evidence. (ECF No. 8, at pg. 17–18.) The Court of Appeals for the Sixth Circuit has

provided the following guidance in considering an ALJ’s credibility assessment:

       Where the symptoms and not the underlying condition form the basis of the
       disability claim, a two-part analysis is used in evaluating complaints of disabling
       pain. 20 C.F.R. § 416.929(a); Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001);
       Felisky v. Bowen, 35 F.3d 1027, 1038-39 (6th Cir. 1994). First, the ALJ will ask
       whether the there is an underlying medically determinable physical impairment that
       could reasonably be expected to produce the claimant’s symptoms. 20 C.F.R. §
       416.929(a). Second, if the ALJ finds that such an impairment exists, then he must
       evaluate the intensity, persistence, and limiting effects of the symptoms on the
       individual’s ability to do basic work activities. Id.

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007).

       “The ALJ’s assessment of credibility is entitled to great weight and deference, since he

[or she] had the opportunity to observe the witness’s demeanor.” Infantado v. Astrue, 263 F.

App’x 469, 475 (6th Cir. 2008) (citing Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th

Cir. 1997)); Sullenger v. Comm’r of Soc. Sec., 255 F. App’x 988, 995 (6th Cir. 2007) (declining

to disturb the ALJ’s credibility determination, stating that: “[w]e will not try the case anew,

resolve conflicts in the evidence, or decide questions of credibility” (citation omitted)). This

deference extends to an ALJ’s credibility determinations “with respect to [a claimant’s]

subjective complaints of pain.” Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 652 (6th Cir. 2009)

(quoting Siterlet v. Sec’y of Health & Hum. Servs., 823 F.2d 918, 920 (6th Cir.1987)).

       Despite this deference, “an ALJ’s assessment of a claimant’s credibility must be

supported by substantial evidence.” Walters, 127 F.3d at 531. Furthermore, the ALJ’s decision

on credibility must be “based on a consideration of the entire record.” Rogers, 486 F.3d at 247

(internal quotation omitted). An ALJ’s explanation of his or her credibility decision “must be


                                                 28
sufficiently specific to make clear to the individual and to any subsequent reviewers the weight

the adjudicator gave to the individual’s statements and the reasons for that weight.” Id. at 248;

see also Mason v. Comm’r of Soc. Sec. Admin., No. 1:06–CV–1566, 2012 WL 669930, at *10

(N.D. Ohio Feb. 29, 2012) (“While the ALJ’s credibility findings ‘must be sufficiently specific’,

Rogers, 486 F.3d at 248, the intent behind this standard is to ensure meaningful appellate

review.”).

         “Discounting credibility to a certain degree is appropriate where an ALJ finds

contradictions among the medical reports, claimant’s testimony, and other evidence.” Walters,

127 F.3d at 531. In addition, the Regulations list a variety of factors an ALJ must consider in

evaluating the severity of symptoms, including a claimant’s daily activities; the effectiveness of

medication; and treatment other than medication. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p, 2016

WL 1119029 (March 2016)6; but see Ewing v. Astrue, No. 1:10–cv–1792, 2011 WL 3843692, at

*9 (N.D. Ohio Aug. 12, 2011) (suggesting that although an ALJ is required to consider such

factors, he or she is not required to discuss every factor within the written decision) (Report and

Recommendation later adopted). The Sixth Circuit has held that “even if an ALJ’s adverse

credibility determination is based partially on invalid reasons, harmless error analysis applies to

the determination, and the ALJ’s decision will be upheld as long as substantial evidence remains

to support it.” Johnson v. Comm’r of Soc. Sec., 535 F. App’x 498, 507 (6th Cir. 2013) (citing

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012)).

         Here, the ALJ concluded that the some limiting effects of Plaintiff’s symptoms were not

credible to the extent that they were inconsistent with the medical evidence:




6
    SSR 16-3p, which became effective in March 2016, superceded and rescinded SSR 96-7p. See
    SSR 16-3p, 2016 WL 1119029, at *1 (March 2016).
                                                 29
       After careful consideration of the evidence, I find that the [Plaintiff’s] medically
       determinable impairments could reasonably be expected to cause some of the
       alleged symptoms; however, the [Plaintiff’s] statements concerning the intensity,
       persistence and limiting effects of these symptoms are not entirely consistent with
       the medical evidence and other evidence in the record for the reasons explained in
       this decision. As for activities of daily living, the [Plaintiff] stated in the Function
       Report that he could not do anything other than use a riding lawnmower to cut his
       grass (Exhibit 4E). Yet, the [Plaintiff] indicated at the consultative psychological
       examination that he tried to do things around the house. The [Plaintiff] also noted
       that he tried to take long walks (Exhibit 13F). The [Plaintiff] stated as well in June
       2014 that he walked for exercise (Exhibit 11F). As for course of treatment, the
       [Plaintiff] testified that he has trouble lifting and carrying objects because of
       cramping in his hands (Hearing Testimony). The record does not show any specific
       issues with his hands or complaints of the same. The [Plaintiff] mentioned in May
       2014 and February 2015 that he had some swelling in his legs but there is otherwise
       no mention of it (Exhibits 9F, 20F/1-4). There is also no recommendation that the
       [Plaintiff] elevate his legs. The [Plaintiff] then testified that he has vomiting
       episodes that occur around every 2 months or so during which he is done for as
       much as a week (Hearing Testimony). The [Plaintiff] complained of some
       abdominal pain in April 2014 but it stabilized during his hospital stay (Exhibit 6F).
       In September 2014, the [Plaintiff] had abdominal pain but it again decreased during
       his hospital stay (Exhibit 17F). The [Plaintiff] stated in October 2014 that he had
       abdominal pain but he then denied any pain at subsequent visits in May 2015 and
       March 2016 to Dr. Peck and Dr. Michaels (Exhibits 20F/4-7, 35F/4-7, 40F). At the
       hearing, the [Plaintiff] testified that he suffers from fatigue due to his liver (Hearing
       Testimony). The record shows some fatigue in September and October 2015 due
       to hepatic failure and medication (Exhibits 28F/15-16, 29F/10-19). However, the
       [Plaintiff] then indicated in November 2015 that he had more energy (Exhibit
       29F/20-29). The [Plaintiff] reiterated in February and May 2016 that the
       medication helped with his energy level (Exhibits 31F/22-31, 41F/13-21). As for
       the [Plaintiff’s] mental impairments, he testified that he has issues with his anger
       (Hearing Testimony). Yet, the [Plaintiff] stated on multiple occasions that his anger
       was under control with therapy and medication (Exhibits 28F/5-6, 9-18, 39F/1-10,
       41F/2-3, 46F/22-29). At the hearing, the [Plaintiff] stated that he has issues with
       concentration but Mr. DiSalvo continuously found that the [Plaintiff] had normal
       concentration (Exhibits 29F/1-29, 31F/22-31, 41F/13-21, 46F/2-11).

(R. at 22–23.)

       The only part of the ALJ’s conclusion regarding Plaintiff’s credibility with which

Plaintiff appears to take issue is the ALJ’s reliance on a statement in the record about Plaintiff’s

energy. (See ECF No. 8, at pg. 17 (“[T]he ALJ relied on a cursory statement in the record that

indicated that [Plaintiff] has ‘more energy’ to discount his testimony as to the severity of his

                                                  30
fatigue, caused by [hepatic] failure and medication.”).) Plaintiff asserts that because the record

actually indicates “[plaintiff] has sl. more energy, not much (mostly due to his hepatic failure)[,]”

the ALJ’s statement about “more energy” is inaccurate, given that the record states “slightly

more energy.” (Id. at 17–18.) Plaintiff argues that the statement regarding energy “should not

negate the consistent records documenting [Plaintiff’s] significant limitations[.]” (Id.)

       Even if the Undersigned agreed with Plaintiff’s argument in this regard, the ALJ provided

numerous other justifications for his credibility finding. The Undersigned finds that the ALJ’s

detailed discussion amply supplies substantial evidence supporting his credibility finding and

that he properly considered the requisite factors in assessing Plaintiff’s allegations of limiting

effects of his symptoms. For example, the ALJ included a lengthy and thorough discussion of

the record evidence, including the objective medical findings. See 20 C.F.R. § 404.1529(c)(2)

(objective medical findings are useful in assessing the intensity and persistence of a claimant’s

symptoms). The record supports the ALJ’s finding in this regard. Plaintiff discussed hand

cramping during the hearing, but the record contains no evidence of any specific issues with

Plaintiff’s hands or that he made similar complaints to his medical providers. (R. at 65–66.)

Furthermore, while Plaintiff occasionally complained of abdominal pain, he also denied any

abdominal pain during medical appointments. (See R. at 373, 397, 472 481–82; but see 653,

671, 931, 977.)

       Moreover, the ALJ also reasonably considered the record evidence reflecting Plaintiff’s

activities of daily living. See 20 C.F.R. § 404.1529(c)(3)(i) (daily activities may be useful to

assess nature and severity of claimant’s symptoms); Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 392 (6th Cir. 2004) (“The administrative law judge justifiably considered [the claimant’s]

ability to conduct daily life activities in the face of his claim of disabling pain.”). The record



                                                  31
supports the ALJ’s finding in this regard. For example, during the hearing, Plaintiff testified that

his typical day consists of napping and watching television. (R. at 63–64.) However, Plaintiff

reported to Dr. Meyer that his typical day may consist of waking up between 8:00 AM and 10:00

AM, making breakfast, watching television, trying to do things around the house, taking a walk,

and going for a drive, among other activities. (R. at 533–34.)

       In sum, the Undersigned finds that the ALJ’s assessment of Plaintiff’s credibility was

based on consideration of the entire record and is supported by substantial evidence.

Accordingly, applying the applicable deferential standard of review, the Court concludes that the

ALJ’s credibility determination was not erroneous. It is therefore RECOMMENDED that

Plaintiff’s contention of error based on the ALJ’s consideration of his subjective complaints be

OVERRULED.

                                        VII. CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).



                                                32
        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: July 18, 2019                               /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  33
